Citation Nr: 1454915	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  09-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating determination of the Regional Office (RO) in North Little Rock, Arkansas, which denied the claim on appeal.

In February 2010, the Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.  As that VLJ is no longer before the Board, the Veteran was afforded a hearing in September 2013 before the undersigned VLJ.  A transcript of that hearing is also of record.  

The Board remanded this matter in February 2014 for further development and the matter is again before the Board.  At that time, the Board granted the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  In March 2014, the Appeals Management Center (AMC) issued a rating decision effectuating the Board decision and assigned a noncompensable evaluation for PTSD.  In an August 2014 rating decision, the AMC assigned higher initial disability ratings.  The same date of the August 2014 rating decision, the AMC also issued a supplemental statement of the case (SSOC) addressing the evaluation assigned for the Veteran's PTSD.  It appears that this SSOC was issued in error as Veteran has not filed a notice of disagreement with the assignment of the initial evaluations for her PTSD.  While the Veteran's representative wrote in an October 2014 informal hearing presentation that the AOJ has missed the "other issue that was on appeal (PTSD)," there is no correspondence from either the Veteran or her representative asserting disagreement over the assignment of the initial evaluation for PTSD.  Accordingly, the issue of entitlement to t a higher rating for PTSD is not currently before the Board.  Should the Veteran feel that the initial evaluation for PTSD is incorrect, she is reminded that she may has up until one year following notification of the rating action assigning her initial disability evaluation to file a notice of disagreement with the AOJ.  

The Board has not only reviewed the Veteran's physical claims file, but also her Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the reasons set forth below, the Board finds that the claim must be remanded for further evidentiary development.  

By order dated February 2014, the Board remanded the cervical spine disability claim in part for a VA examination to determine its etiology.  The Veteran was afforded a VA examination in June 2014.  The examining physician found it as likely as not that the Veteran's cervical spine condition is secondary to, related to, and the result of her military service.  As rationale, the examiner stated that the Veteran injured her neck in a truck wreck in 1988 which began the problem which continues until present.  

The Board remands the matter in part for clarification of the June 2014 opinion, especially in light of certain medical evidence of record.  The examiner's notation that the Veteran's neck problems began in 1988 appear inconsistent with the Veteran's service treatment records.  Specifically, while the Veteran stated at her September 2013 hearing that her neck was likely injured in a 1987 accident in which she slipped on ice and was treated for whiplash.  Her service treatment records show complaints of low back pain, there are no complaints of neck pain during service or on the separation examination.  

Likewise, in a VA examination dated May 1995, the VA examiner noted the Veteran's neck as normal, and diagnosed the Veteran with a knee condition and other disorders, but did not cite any neck or cervical spine condition.  In March 2007, the Veteran reported to a VA physician that she suffers from neck pain secondary to a motorcycle accident which occurred about ten years prior in which she fractured her collarbone.  This appears to place the onset of symptomatology to the late 1990s, years after her separation from service.  The Board further notes that at the February 2010 hearing, the Veteran stated that she did not recall the onset of her neck condition.  

Further, the Veteran is service connected for chondromalacia of the left and right knees.  In the Veteran's claim, she stated her belief that her neck condition was caused by her service connected knee condition.  An addendum to the June 2014 VA examination or a new VA examination is also necessary, for an opinion as to the likelihood that the Veteran's claimed cervical spine condition is caused or aggravated by the Veteran's service connected disabilities, including her knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of cervical spine disability.

After reviewing the file including the entirety of the remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to: 

(a)  whether it is at least as likely as not that the Veteran has a cervical spine condition that was incurred in or is otherwise related to active military service.  Clarification as to the June 2014 VA examiner's opinion is requested particularly in light of the following medical evidence of record:

Service treatment records show complaints of low back pain, but there are no complaints of neck pain during service or on the separation examination.  In a VA examination dated May 1995, the examiner noted the Veteran's neck as normal, and diagnosed the Veteran with a knee condition and other disorders, but did not make note of any neck or cervical spine condition.  In March 2007, the Veteran reported to a VA physician that she suffers from neck pain secondary to a motorcycle accident which occurred about ten years prior in which she fractured a collarbone; and

(b)  whether the Veteran suffers from a cervical spine condition which was caused by or aggravated by the Veteran's service-connected disabilities, including her service connected chondromalacia of the left and right knees.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2.  After the above is complete, review evidence of record to date and readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



